Per curiam.
This disciplinary matter is pending before the Court on the report of the special master, Charles D. Jones, who recommends that the Court accept the petition for voluntary surrender filed by respondent Cassandre M. Galette (State Bar No. 920625) after the filing of a formal complaint.1 See Bar Rule 4-227 (c). In the petition, Galette requests that she be allowed to voluntarily surrender her license for *6her admitted violation of Rule 8.1 (a) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).
Decided August 28, 2017.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
R. Gary Spencer, for Galette.
Although the underlying proceedings are complicated, the only relevant facts at this point are that Galette admits that she provided false information to the Office of General Counsel during its investigation of a grievance that alleged Galette assisted a third party in filing a false petition for a temporary protective order against the grievant and in falsely acknowledging service of that petition — actions that ultimately led to the arrest and jailing of the grievant. Galette admitted that her actions violated Rule 8.1 (a) and requested that she be allowed to voluntarily surrender her license. The Bar had no objection to her second petition, and the special master recommends that the Court accept it, noting that disbarment is appropriate where, as here, the lawyer engages in intentional conduct involving dishonesty or submits false statements during the disciplinary process. In the Matter of Majette, 295 Ga. 4 (757 SE2d 114) (2014); In the Matter of Davis, 290 Ga. 857, 860-861 (725 SE2d 216) (2012).
We have reviewed the records and agree to accept Galette’s petition for voluntary surrender of her license, which is tantamount to disbarment. See Bar Rule 4-110 (f). Accordingly, it hereby is ordered that the name of Cassandre M. Galette be removed from the rolls of persons authorized to practice law in the State of Georgia. Galette is reminded of her duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 This Court suspended Galette in 2013 during the pendency of the related criminal charges against her. See In the Matter of Galette, 292 Ga. 341 (737 SE2d691) (2013). Her earlier petition for voluntary discipline, filed in 2015, requested a suspension of no more than three years for her admitted violations, but the special master essentially rejected that petition in his initial report and recommendation wherein he stated that he believed that her misconduct warranted disbarment.